                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE Peter M. Kranack                             BANKRUPTCY NO. 15-23309-JAD

              Debtor                               CHAPTER NO. 13

Peter M. Kranack
             Movant                                Related to Docs 80 and 100

              vs.                                  Hearing Date: 4/14/2021 at 10:00 a.m.

U.S. Bank Trust National Association, as trustee
for CVP III Mortgage Loan Trust II
             Respondent

              vs.

Ronda J. Winnecour, Trustee
            Additional Respondent

                                   ORDER OF COURT

                       12th
       AND NOW, this _________ day of April, 2021 upon consideration of the Debtor’s

Motion For Continuance Of Hearing, it is

       ORDERED, that the Motion is granted, and the hearing scheduled for April 14, 2021 at
                                              12th day of _________,
      10:00 a.m. is hereby continued to the ________        May                10:30 AM
                                                                     2021 at _________.
       via ZOOM with Judge Deller.
                                                   By the Court:



                                                   _________________________________
                                                   _____________
                                                               _ _____________________
                                                   United States Bankruptcy Judge
                                                   Jeffery A. Deller




          FILED
          4/12/21 1:59 pm
          CLERK
          U.S. BANKRUPTCY
          COURT - :'3$
